Title: Form of Commission to Militia Officers, [1779]
From: Jefferson, Thomas
To: Unknown



[1779]

The COMMONWEALTH of VIRGINIA.
TO  greeting:
Know you, that from the special Trust and Confidence which is reposed in your Patriotism, Fidelity, Courage, and good Conduct, you are by these Presents, constituted and appointed of Militia in the County of. You are therefore carefully and diligently to discharge the Duty of of the Militia, by doing and performing all Manner of Things thereunto belonging; and you are to pay a ready Obedience to Orders and Instructions which from Time to Time you may receive from the Governour, or executive Power of this State, for the Time being, or any of your superiour Officers, agreeable to the Rules and Regulations of the Convention or General Assembly. All Officers and Soldiers under your Command are hereby strictly charged and required to be obedient to your Orders, and to aid you in the Execution of this Commission, according to the Intent and Purport thereof. 
        

Witness Thomas Jefferson, Esquire, Governour or Chief Magistrate of the Commonwealth aforesaid, at Williamsburg, this Day ofin theYear of the Commonwealth, Annoq. Dom. 17

Th: Jefferson

